Exhibit 10.18(i)
AMENDMENT No. 9 TO LETTER OF AGREEMENT DCT-026/2003
This Amendment No. 9 to Letter of Agreement DCT-026/2003, dated as of March 11,
2010 (“Amendment 9”) relates to Letter Agreement DCT-026/2003 between Embraer —
Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and JetBlue Airways
Corporation (“Buyer”) dated June 9, 2003 as amended from time to time
(collectively referred to herein as “Letter Agreement”). This Amendment 9 is
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment 9 sets forth the further agreement between Embraer and Buyer
relative to changes to Article 12 of the Letter Agreement. All capitalized terms
used in this Amendment 9 and not defined herein shall have the meaning given in
the Purchase Agreement, and in case of any conflict between this Amendment 9 and
the Letter Agreement, the terms of this Amendment 9 shall control.
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. [***]
Article 12.2 shall be deleted and replaced to the Letter Agreement as follows:
[***]
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



AMENDMENT No. 9 TO LETTER OF AGREEMENT DCT-026/2003
All other terms and conditions of the Letter Agreement, which are not
specifically amended by this Amendment 9, shall remain in full force and effect
without any change.
IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment 9 to the Letter Agreement to be
effective as of the date first written above.

                  Embraer — Empresa Brasileira de Aeronáutica S.A.   JetBlue
Airways Corporation    
 
               
By :
Name :
  /s/ Mauro Kern Junior
 
Mauro Kern Junior   By :
Name :   /s/ Mark D. Powers
 
Mark D. Powers    
Title:
  Executive Vice President   Title:   SVP Treasurer    
 
  Airline Market            
 
               
By :
Name :
  /s/ Eduardo Munhos de Campos
 
Eduardo Munhos de Campos            
Title:
  Vice-President Contracts            
 
  Airline Market            
 
               
Date:
 
 
  Date:   03/11/10      
Place:
       Place:   Forest Hills, NY    
 
 
 
           
Witness:
  /s/ Sandra Boelter de Bestos   Witness:   /s/ Laura Kong    
Name :
  Sandra Boelter de Bestos   Name :   Laura Kong    

- 2 -